UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 7, 2011 INNSUITES HOSPITALITY TRUST (Exact Name of Registrant as Specified in Charter) Ohio 001-07062 34-6647590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) InnSuites Hotels Centre, 1625 E. Northern Avenue Suite 105, Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (602) 944-1500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. InnSuites Hospitality Trust held its Annual Meeting of Shareholders on July 7, 2011. Set forth below are the final voting results for the election of trustees, which was the only proposal submitted to a vote of the shareholders. NomineeVotes ForVotes AgainstAbstentions Larry Pelegrin7,145,0023,827 11,909 Steven S. Robson7,126,070 22,75911,909 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. InnSuites Hospitality Trust By:/s/ Anthony B. Waters Anthony B. Waters Chief Financial Officer Date:July 11, 2011
